EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary Derbyshire on February 14, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
41. (Currently Amended) The polynucleotide according to claim 36, wherein the Yellow Fever virus is a Yellow Fever virus vaccine attenuated virus, and wherein the Zika virus is a Yap strain with GenBank accession number EU545988. 

51. (Currently Amended) The Yellow Fever-Zika chimeric virus according to claim 47, wherein the Yellow Fever Virus is a Yellow Fever virus vaccine attenuated virus, or wherein the Zika virus is a Yap strain with GenBank accession number EU545988.

Examiner’s Comment
	The amendment to claims 41 and 51 addresses an indefiniteness rejection previously of record, by specifying that the accession number is a GenBank accession number.  A copy of the sequence of GenBank accession number EU545988 (“EU545988.1”) is herein made of record, there being only one version of the sequence available with no indication of updates in the 

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648